DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05 September 2019, 03 December 2020, and 03 November 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
NOTE:  Drawings do not appear within the instant application; however, the drawings used in application PCT/EP2017/076235 are being evaluated with respect to this application as the instant application relies upon PCT/EP2017/076235 for priority.  Applicant is encouraged to file new drawings in response to this Office Action. 

The drawings (PCT/EP2017/076235) are objected to because of the following:
   Figures 1-7C:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The reference numerals and lines are not clean blurry as they have a dot matrix background, which distorts the view.

   Figures 1-8:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).


   Figure 8:  Blank reference boxes should also be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.
      For example, reference box (15) should also be labeled -- Filter --.  See 37 C.F.R. 1.83(a) below.

1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(c) Where the drawings in a nonprovisional application do not comply with the requirements of paragraphs (a) and (b) of this section, the examiner shall require such additional illustration within a time period of not less than two months from the date of the sending of a notice thereof. Such corrections are subject to the requirements of § 1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABEL.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
   Reference numeral "35" does not appear within Figures 2a or 2b as suggested by the disclosure on page 13, line 9.


The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s)
   Re claim 17:  It is not clear what structure, if shown, is specifically responsible for providing a measuring unit configured to avoid undesired energy transfer, by 
   Re claim 31:  The drawings fail to show both a temperature sensor and a heating element on the casing and the circuit board comprising multiple heating element, multiple temperature sensors, or both.

  No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Objections
Claim 24 is objected to because of the following informalities:
   Re claim 24, claim line 1:  A -- hyphen -- should be inserted between the terms "heat" and "conductive".

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 22-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim line 8:  It is unclear what Applicant is trying to claim with "good" thermal conductivity.  The term "good" is a relative term which renders the claim indefinite. The term “good” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art 
   NOTE:  The Examiner is going to consider any metal to have a "good" thermal conductivity.
   Re claim 3, claim line 2:  Are these "multiple heating elements" separate from or a part of the thermal stabilization unit?  Claim 1 recites a heating element; and now claim three appears to recite a similar element multiple times, each of which are on the casing.  Thus, it is unclear if these recited multiple heating elements should be claimed as different or claim 1 needs to be amended to read -- at least one --, which could then be expanded by "multiple".
   NOTE:  The Examiner is interpreting the claim to have multiple heating elements.
   Re claim 8, claim line 3:  The Examiner is unclear as to Applicant's intended meaning for the term "common".  It is unclear how "common" is to be defined as it is unclear what makes the connector block "common".  Furthermore, it is unclear what connector blocks would be deemed to be uncommon for purposes of meeting the claimed limitation.
   NOTE:  The Examiner is interpreting any connector block as being a common connector block.
	   Re claim 11, claim line 3:  It is unclear what is meant by the term "seeker detector".  The term is not a common term and the Examiner is unclear if the term "dummy" or "reference" are synonyms of "seeker".
NOTE:  The Examiner is interpreting the term seeker to mean reference.
   Re claim 13, claim line 2:  It is unclear what is meant by the term "seeker detector".  The term is not a common term and the Examiner is unclear if the term "dummy" or "reference", which are common, are synonyms of "seeker".
	   NOTE:  The Examiner is interpreting the term seeker to mean reference.
   Re claim 17, claim line 5:  It is unclear what is meant by "impermissibly high surface temperature" as it is unclear what temperature this is and what occurs at this "high temperature".  The term "impermissibly high" is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the specification at what temperature or range is deemed impermissibly high; and it is unclear whether this temperature is to prevent explosion of the device or some high temperature that hampers the sample, or something else.
   Re claim 22, claim line 2:  It is unclear what Applicant is trying to claim with "highly" volatile compounds.  The term " highly " is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear from the specification which volatile compounds would be deemed highly volatile and which compounds would not be deemed highly volatile for purposes of meeting the claim limitation.
   Re claim 23, claim line 2:  It is unclear what Applicant is trying to claim with the 
   NOTE:  The Examiner is going to consider any metal to have a "good" thermal conductivity.
	   Re claim 25, claim lines 1-2:  The claim is deemed to be vague and indefinite because one is unclear what structure/components comprise additional.  Are these vague, unrecited, additional components components that have been previously recited or further unknown components?  One of ordinary skill in the art does not know the metes and bounds of unknown "additional" components for purposes of meeting the claim limitations.
   Re claim 27, claim line 2:  It is unclear what is meant by the term "seeker detector".  The term is not a common term and the Examiner is unclear if the term "dummy" or "reference", which are common, are synonyms of "seeker".
	   NOTE:  The Examiner is interpreting the term seeker to mean reference.
	   Re claim 31, claim lines 1-2:  This claim is confusing for reciting that the circuit board comprises multiple heating elements, multiple temperature sensors, or both in light of previous claim dependencies?  How does the circuit board comprise the heating elements and/or temperature sensors, when claim 1 has previously recited that the thermal stabilization unit comprising a temperature sensor and a heating element on the casing?  Additionally, claim 16 recites that the casing is installed on a circuit board.  Since claim 1 previously recited a sensor and a heating element on the casing, how does a circuit board underneath a casing comprise multiple heating elements, multiple temperature sensors, or both without the multiple heating elements and/or temperature sensor being mounted on the circuit board.  Thus, the positioning of the heating elements and/or temperature sensors is unclear.
   Re claim 31, claim lines 1-2:  It is unclear when a temperature sensor and a heating element became plural or multiple temperature sensors and multiple heating elements.  The use of "a" does not necessarily preclude multiple, but it does not suggest it either.
   Applicant is encouraged to amend claim 1 to recite -- at least one -- when reciting the temperature sensor and heating element to allow a smoother transition to multiple sensors and multiple heating elements.
	   Re claim 32, claim lines 1-3:  This claim is confusing for reciting that the multiple heating elements, multiple temperature sensors, or both are distributed on the casing between the circuit board and the casing in light of previous claim dependencies?  How are the heating elements and/or temperature sensors on the casing but between the board and the casing?  Claim 16 recites that the casing is installed on a circuit board; and claim 31, depending from 16, recites that the circuit board comprises multiple heating elements, multiple temperature sensors, or both.  Thus, the circuit board comprising the heating elements and/or temperature sensors would appear to be installed on the board, but they are distributed on the casing between the circuit board and the casing?  Thus, it is unclear how the temperature 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 31-32 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Applicant has previously established (claim 1) that the thermal stabilization unit comprises a temperature sensor and a heating element located on the casing.  Applicant also claims (claim 16) that the casing is installed on a circuit board.  Claim 31 recites that the circuit board comprises multiple heating elements, the multiple temperature sensors, or both.  It is not clear how the circuit board comprises the multiple heating elements, the multiple temperature sensors, or both without these multiple elements being on the circuit board such that Applicant is removing that the .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-10, 12, 15, 18-20, 22-23, 25-26, and 291 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,856,616 (Maswadeh et al.) in view of EP 0035983 (Roeraade).
	   With respect to the limitations of claim 1, Maswadeh et al. disclose a portable gas analysis device, comprising:
      a detector (50) (col. 2, lines 51-56 and col. 4, lines 59-62 - Figures 5, 6);
Figure 3) that comprises a capillary arranged in parallel in bent form (multiple windings of capillary (13) shown in parallel (Figure 3) are contained within oven with portions of the column that are bent (Figure 1));
      a casing (12 - Figures 1, 3) for the capillary, the casing comprising a material having good thermal conductivity (oven comprising housing (12) is made of aluminum (col. 5, lines 9-10)); and
      a thermal stabilization unit that comprises a temperature sensor (26) and a heating element (10) located on the casing (12) (col. 12-17- Figures 1, 3).  Maswadeh et al. fail to disclose that the separation column is embodied as a multi-capillary unit.
   Roeraade discloses a column (1) for liquid and gas chromatography that comprises several capillaries (3) coupled in parallel and can be bent or rolled up (abstract - Figure 1).  Modifying Maswadeh et al to utilize a column comprising a multi-capillary unit would have been obvious to one of ordinary skill at the time of filing because multi-capillary units allow for a device to separate and prepare substances in a pure form in larger quantities while maintaining the ability of the single capillary column of chromatographic dissolution (page 1, lines 29-33).

   With respect to the limitation of claim 2, the combination (Maswadeh et al.) further appears to disclose that the capillary (13) is wound in multiple turns (capillary (13) wound within the ring oven (27) multiple turns - Figures 1, 3).

ring-shaped oven 27) on both sides.

   With respect to the limitation of claim 7, the combination (Maswadeh et al.) appears to further disclose that the casing (12) is enclosed using thermally insulating material (25 - Figure 3) 

   With respect to the limitation of claim 8, the combination (Maswadeh et al.) appears to further disclose that the casing is provided with a common connector block (7) (Figure 1).

   With respect to the limitation of claim 9, the combination (Maswadeh et al.) appears to disclose that the common connector block (7) comprises heat-conductive material and has an internal gas path system (connector block (7) is identified as an isothermal heating mantle for heating various gas passages, some external (2, 4, 5) and some of which (6, 8) appear to be internal - Figure 1, 5).

   With respect to the limitation of claim 10, the combination (Maswadeh et al.) appears to disclose that the common connector block has a receptacle (9) for the detector (50) (connector block (7) is provided with a detector port (9) for attaching to a detector - col. 4, lines 59-62 - Figures 1, 4).

block (7) has a left portion/part connected with a capillary column sample end (6) and a second part/portion (9) that the end of the capillaries connected with a detector (50)).

   With respect to the limitation of claim 15, the combination fails to disclose that the measuring unit has a volume of at most 0.5 liters; however, the examiner argues that modifying the size of the measuring unit is well within the purview of one of ordinary skill in order to produce a device having a small footprint, which allows for more usage in remote environments.

   With respect to the limitation of claim 18, the combination (Maswadeh et al.) discloses that the device is intrinsically safe (device is used in the field by operators, so would be safe to prevent harm to operator).
   
   With respect to the limitation of claim 19, the combination (Maswadeh et al.) discloses that the measuring unit comprising the separation column and the detector is embodied as a separate, replaceable assembly (Figures 1 and 4 show a detector (50) that is separable from the GC module (20) such that both are replaceable).
  

      a detector (50) (col. 2, lines 51-56 and col. 4, lines 59-62 - Figures 5, 6);
      a separation column (13) (Figure 3) that comprises a capillary arranged in parallel in bent form (multiple windings of capillary (13) shown in parallel (Figure 3) are contained within oven with portions of the column that are bent (Figure 1));
      a casing (12 - Figures 1, 3) enclosing the multi-capillary unit on the inside and outside (Figure 3), wherein the casing comprises a heat-conductive material (oven comprising housing (12) is made of aluminum (col. 5, lines 9-10)); and
      a thermal stabilization unit that comprises a temperature sensor (26) and a heating element (10) located on the casing (12) (col. 12-17- Figures 1, 3).  Maswadeh et al. fail to disclose that the separation column is embodied as a multi-capillary unit.
   Roeraade discloses a column (1) for liquid and gas chromatography that comprises several capillaries (3) coupled in parallel and can be bent or rolled up (abstract - Figure 1).  Modifying Maswadeh et al to utilize a column comprising a multi-capillary unit would have been obvious to one of ordinary skill at the time of filing because multi-capillary units allow for a device to separate and prepare substances in a pure form in larger quantities while maintaining the ability of the single capillary column of chromatographic dissolution (page 1, lines 29-33).

   With respect to the limitation of claim 22, the combination (Maswadeh et al.)  appears capable of analyzing volatile compounds because chromatographs are capable of analyzing volatile compounds.
oven comprising housing (12) is made of aluminum (col. 5, lines 9-10)).

   With respect to the limitation of claim 25, the combination (Maswadeh et al.) discloses that additional components of the portable gas analysis device are arranged in an interior of the ring shape (Figure 3 shows that insulation (25) in arranged in an interior of the ring-shaped oven housing (12)).

   With respect to the limitation of claim 26, the combination (Maswadeh et al.) discloses that the common collector block (7) comprises external connections for a sample gas supply line and a gas exhaust line and internal connections for ends of the multi-capillary unit (connector block (7) has connections for a sample gas supply line (6) and a gas exhaust line/detector port (9) as well as internal connections for the end of the multi-capillary unit - Figure 1, 5).

   With respect to the limitation of claim 29, the combination fails to disclose that the measuring unit has a volume of at most 0.25 liters; however, the examiner argues that modifying the size of the measuring unit is well within the purview of one of ordinary skill in order to produce a device having a small footprint, which allows for more usage in remote environments.


s 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,856,616 (Maswadeh et al.) in view of EP 0035983 (Roeraade) as applied to claim 1 above, and further in view of US 5,340,543 (Annino et al.).
	   With respect to the limitation of claim 3, the combination of Maswadeh et al. in view of Roeraade discloses all of the limitations of the base claim, but fails to disclose multiple heating elements arranged on the casing.
	    Annino et al. disclose a gas chromatography device having an oven housing (12) having a number of electrical heaters placed within its wall to regulated the temperature of the environment that surrounds the chromatography cartridge (col. 4, lines 57-60).  Modifying the combination to provide multiple heating elements would have been obvious to one of ordinary skill in the art at the time of filing in order to properly control the environment because temperature significantly affects the detection analysis (col. 4, line 60 through col. 5, line 5). 

   With respect to the limitation of claim 11, the combination of Maswadeh et al. in view of Roeraade discloses all of the limitations of the base claim, but fails to disclose that at least one of the detector and a seeker detector comprise a photoionization detector, a mass spectrometer, a thermal conductivity detector, or a semiconductor gas detector.
   Annino et al. disclose a gas chromatography device having a detector block (28) comprised of five miniature detectors (155) (col. 10, lines 24-46 - Figures 4, 10, and 11).  Annino et al. disclose that the detectors are thermal conductivity detectors (col. 1, lines 26-51, col. 2, lines 52-53, and col. 4, lines 65-67).  One of the sensors (D4) acts as col. 11, lines 21-23) as it only receives carrier gas.  Modifying the combination to utilize thermal conductivity detectors would have been obvious to one of ordinary skill in the art at the time of filing because these types of sensors are well-known in the gas chromatography art for their reliability. 

   With respect to the limitation of claim 18, the combination discloses all of the limitations of the base claim, but fails to disclose that the device is configured as explosion protected, intrinsically safe, or both.
   Annino et al. disclose a gas chromatography device that is designed as intrinsically safe (col. 6, lines 5-14).  Additionally, the lower housing (14) is explosion proof (col. 6, lines 15-21).  Modifying the combination to provide an explosion proof housing would have been obvious to one of ordinary skill in the art at the time of filing as a means of protecting the measuring device from sparks that can ignite potentially explosive gas, which could destroy the device and harm the operator.


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,856,616 (Maswadeh et al.) in view of EP 0035983 (Roeraade) as applied to claim 1 above, and further in view of US 6,306,200 (Yu).
   With respect to the limitation of claim 4, the combination of Maswadeh et al. in view of Roeraade discloses all of the limitations of the base claim, but fails to disclose that the multi-capillary unit is anchored using a heat-conductive holder in the casing.
 (Figures 5-6).  Modifying the combination to provide a casing with a holder would have been obvious to one of ordinary skill in the art at the time of filing in order to secure the columns so as to minimize movement of the columns and possible damage to the columns. 

   With respect to the limitation of claim 6, the combination of Maswadeh et al. in view of Roeraade discloses all of the limitations of the base claim, including that the casing is formed trough-like in cross-section (Maswadeh et al. - Figure 3), but fails to disclose that the casing is closed by a removable cover.
   Yu disclose a hand-held multiple system gas chromatograph having a casing for containing multiple capillary columns (30,31,32,33), whereby the casing is provided with a removable cover (cover(s) provided with tabs for attaching with screws/fasteners - Figures 5-6).  Modifying the combination to provide a casing with a removable cover would have been obvious to one of ordinary skill in the art at the time of filing in order to allow columns to be replaced without having to replace larger components of the device, thus reducing cost. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 13-14, 16-17, 24, 27-28, and 30-32 because the prior art of record fails to teach and/or make obvious the limitations of the above claim in combination with all of the limitations of the base claim following:
   Claims 13-14 and 28:  Providing a portable gas analysis device wherein a separate seeker detector is provided on the common connector block in combination with all of the limitations of the base claim
   Claims 16 and 30-32:  Providing a portable gas analysis device, wherein the casing is installed on a circuit board in combination with all of the limitations of the base claim.
   Claim 17:  Providing a portable gas analysis device wherein the measuring unit, is configured to avoid undesired energy transfer,
   Claim 24:  Providing a portable gas analysis device, wherein the heat conductive holder is a heat conductive adhesive in combination with all of the limitations of the base claim and any intervening claims.
.

   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various miniature or hand-held gas chromatographs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/DANIEL S LARKIN/Primary Examiner, Art Unit 2856